Citation Nr: 1546582	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-06 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a chronic right knee disorder.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to September 1994.  

In October 2014, the Board remanded the claim to obtain private treatment records.  The RO sent the Veteran the appropriate authorizations; however, he failed to return the completed form and the mail has been returned as undeliverable with no forwarding address.  The case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2014, the Veteran testified during a travel board hearing was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  


FINDING OF FACT

A chronic right knee disorder has not been shown at any point during the appeal period.  


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted service connection for a right knee disorder.  He claims that he injured his knee in service when he jumped out a helicopter about 10 feet off the ground while carrying a heavy pack.  After a careful review of the evidence of record, the Board finds that service connection is not warranted.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a) which are not applicable here.  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases (not found here) based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Notwithstanding the above, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

At the hearing, the Veteran testified that after service he was able to run up to three miles several times per week; however, after 1998 or 1999 he began to run less and was no longer able to run.  His employment required him to stand for long hours and because of his knee pain, he had to shift his weight from one leg to another.  He related that his new post had a chair and he could sit for most of the day.  He stated that his knee pain interfered with activities like dancing and falling asleep and he had to take an NSAID on average about once per month to assist with pain management.  His flare-ups had become worse in the last year, reporting that he woke up with a slightly stiff knee.  

The Veteran also testified that he received treatment at a sports medicine clinic.  He was provided an opportunity to submit those records; however, he failed to return the proper authorizations and as such those treatment records are not part of the evidence of record.  

In November 2009, the Veteran was afforded an examination to determine if he had a current disability.  The examiner found that both knees were normal and there was no current disability.  Specifically, upon examination it was noted that he walked normally, used no assistive devices, and his knee was void of swelling, warmth, tenderness, crepitance or effusion.  The knee was stable with slight lateral laxity and no evidence of joint line tenderness.  The McMurray test was negative.  Further, repeated flexion and extension did not cause pain, weakness, incoordination, or decreased range of motion.  There is no medical evidence contradicting these findings.

Based on the above, the medical evidence does not reflect a current diagnosis of a right knee disorder.  Even though the Veteran has symptoms of knee pain which that he attributes to his active service, there is no current medical evidence of record diagnosing right knee pathology.  While he is competent to provide evidence of symptoms or report a contemporaneous diagnosis provided by a physician, that is not the case here.  A diagnosis of an orthopedic disability is a complex medical question requiring medical knowledge and expertise that the Veteran does not have.  Without a current diagnosis of a disability, service connection is not warranted.    

The Board has considered the Veteran's lay statement regarding complaints of right knee pain.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  He has not identified any competent medical records that may support a diagnosis of a right knee disorder at this time.  Therefore, the Board has no basis to grant this claim.  

Accordingly, the preponderance of the evidence is against the claim of service connection for a right knee disorder and the benefit of the doubt rule does not apply.  Thus, the appeal is denied.

Finally, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated April 2009 and March 2010 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  He was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
Next, VA must make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

Further, the Veteran was provided a VA examination in November 2009, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a June 2015 supplemental statement of the case.  
  
In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


